Case 17-21126-MBK   Doc 33-3 Filed 07/01/20 Entered 07/01/20 10:46:07   Desc
                           Exhibit Page 1 of 22




             Exhibit A
Case 17-21126-MBK   Doc 33-3 Filed 07/01/20 Entered 07/01/20 10:46:07   Desc
                           Exhibit Page 2 of 22
Case 17-21126-MBK   Doc 33-3 Filed 07/01/20 Entered 07/01/20 10:46:07   Desc
                           Exhibit Page 3 of 22
Case 17-21126-MBK   Doc 33-3 Filed 07/01/20 Entered 07/01/20 10:46:07   Desc
                           Exhibit Page 4 of 22
Case 17-21126-MBK   Doc 33-3 Filed 07/01/20 Entered 07/01/20 10:46:07   Desc
                           Exhibit Page 5 of 22




             Exhibit B
Case 17-21126-MBK   Doc 33-3 Filed 07/01/20 Entered 07/01/20 10:46:07   Desc
                           Exhibit Page 6 of 22
Case 17-21126-MBK   Doc 33-3 Filed 07/01/20 Entered 07/01/20 10:46:07   Desc
                           Exhibit Page 7 of 22
Case 17-21126-MBK   Doc 33-3 Filed 07/01/20 Entered 07/01/20 10:46:07   Desc
                           Exhibit Page 8 of 22
Case 17-21126-MBK   Doc 33-3 Filed 07/01/20 Entered 07/01/20 10:46:07   Desc
                           Exhibit Page 9 of 22
Case 17-21126-MBK   Doc 33-3 Filed 07/01/20 Entered 07/01/20 10:46:07   Desc
                           Exhibit Page 10 of 22
Case 17-21126-MBK   Doc 33-3 Filed 07/01/20 Entered 07/01/20 10:46:07   Desc
                           Exhibit Page 11 of 22
Case 17-21126-MBK   Doc 33-3 Filed 07/01/20 Entered 07/01/20 10:46:07   Desc
                           Exhibit Page 12 of 22
Case 17-21126-MBK   Doc 33-3 Filed 07/01/20 Entered 07/01/20 10:46:07   Desc
                           Exhibit Page 13 of 22
Case 17-21126-MBK   Doc 33-3 Filed 07/01/20 Entered 07/01/20 10:46:07   Desc
                           Exhibit Page 14 of 22
Case 17-21126-MBK   Doc 33-3 Filed 07/01/20 Entered 07/01/20 10:46:07   Desc
                           Exhibit Page 15 of 22
Case 17-21126-MBK   Doc 33-3 Filed 07/01/20 Entered 07/01/20 10:46:07   Desc
                           Exhibit Page 16 of 22
Case 17-21126-MBK   Doc 33-3 Filed 07/01/20 Entered 07/01/20 10:46:07   Desc
                           Exhibit Page 17 of 22
Case 17-21126-MBK   Doc 33-3 Filed 07/01/20 Entered 07/01/20 10:46:07   Desc
                           Exhibit Page 18 of 22
Case 17-21126-MBK   Doc 33-3 Filed 07/01/20 Entered 07/01/20 10:46:07   Desc
                           Exhibit Page 19 of 22
Case 17-21126-MBK   Doc 33-3 Filed 07/01/20 Entered 07/01/20 10:46:07   Desc
                           Exhibit Page 20 of 22
Case 17-21126-MBK   Doc 33-3 Filed 07/01/20 Entered 07/01/20 10:46:07   Desc
                           Exhibit Page 21 of 22
Case 17-21126-MBK   Doc 33-3 Filed 07/01/20 Entered 07/01/20 10:46:07   Desc
                           Exhibit Page 22 of 22
